DETAILED ACTION
Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 10/12/2021 and 10/21/2021 have been entered.

 	Claims 1, 4 and 5 have been amended. Claims 3 and 8-20 have been canceled. Claims 1 and 4-7 are pending. 

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
 	The drawings received on 8/10/2015 are acceptable.

Reasons for Allowance
 	Claims 1 and 4-7 are allowed.
	The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, none of the prior art of record, taken individually or in any combination, teach inter alia, wherein the virtual offset 

 	The prior art references most closely resembling Applicant’s claimed invention are Ramsey et al (US 20140278819 A1), Sen et al (US 20160171406 A1), and Ponce de Leon (US 8400467 B1).
 Ramsey et al disclose a system for analyzing alternate project management scenarios at an executive or management level, or a "What If Tool" (WIT) System, and accompanying method is described herein and illustrated in the accompanying figures, ¶ 0030. During the aggregation operation 710, tasks from the detail project are grouped into collections.  In one embodiment, the individual tasks from the detail project are aggregated into timeline columns or other temporal collections.  The configuration operation 810 sets the working time unit and one or more working levels for the aggregated WIT Source, ¶ 0055. 
Each task may have a logical relationship with one or more other tasks.  Examples of logical relationships include, but are not limited to, finish-to-start, start-to-start, start-to-finish, finish-to-finish relationships, ¶ 0031, wherein the relationship type, lag, and a reference to the succeeding working level group are saved as 
For example, in one embodiment, the difference calculation operation 1220 calculates offsets between the scenario schedule start dates and the original start date captured in the project data store 222, and the update operation 1230 uses the offset, ¶ 0074. The milestone assignment operation 840 assigns milestones to their respective working level groups and to the appropriate temporal collection based on the due date.  An offset date is also calculated in relation to the start or end date of the corresponding working level, ¶ 0058, wherein The virtual relationships include the working time units or temporal offsets required to maintain the relative schedules between the working level groups as originally specified by the corresponding relationship between the linked activities, ¶ 0067.
The relationship classification operation 860 evaluates the logical links between each activity in a working level group and its succeeding activity. If the activities belong to the same working level group, the logical link between the two is classified as an internal relationship (i.e., static relationship). The internally related activities 
When the start and/or end date of a task is modified, all working level relationships are checked for violations. If the move does not violate any working level relationships, it is successful and each lower hierarchical level is modified by the date offset. The start and/or end dates of higher working levels are revised as necessary if the resulting dates extend beyond their start and/or end dates, ¶ 0064.
The user interface 302 may indicate if/when a milestone is exceeded as the working level groups are moved in time.  Examples of virtual relationships include, but are not limited to, finish-to-start, start-to-start, start-to-finish, finish-to-finish, and locked relationships, ¶ 0062.
Sen et al disclose the representative rate is taken as the rate at which the units of work have been completed so far. The "install underground water lines" activity is an immediate successor of the "form/pour concrete foundation" activity, but with a lag of negative 2 days. That is, the start date of the "install underground water lines" activity is offset to 2 days before the "form/pour concrete foundation" activity finishes (¶ 0090).
Ponce de Leon discloses Offsets are required, minimum intervals between connected dates of two interconnected activities.  For example, an FS offset denotes the interval between the finish of the predecessor and the start of the successor; an SS offset denotes the interval between the start of the predecessor and the start of the successor; and so forth for FF and SF logic relationships (column 3, lines 30-36).


 	However, none of the cited prior art, taken individually or in any combination, teach inter alia, the limitations discussed above with respect to independent claim 1.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
- Wuliang Peng et al (A critical chain project scheduling method based on a differential evolution algorithm) disclose a critical chain project scheduling problem considering both the resource constraints and duration uncertainties.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726. The examiner can normally be reached M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent 





/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        December 3, 2021